DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US 2017/0033044 A1)

Regarding claim 1, CHOI discloses


    PNG
    media_image1.png
    715
    819
    media_image1.png
    Greyscale



A method for forming a memory device (Fig. 6) , comprising: 
providing a substrate (110, para [0056]) ; 
forming a stack (ST, para [0056]) comprising a plurality of conductive layers (130, para [0059]) and a plurality of insulating layers (135, para [0060]) being alternatively stacked on the substrate (as seen); 
forming a plurality of memory structures (comprising VCS, para [0067]) on the substrate and the memory structures penetrating the stack (as seen); 
forming a plurality of isolation structures (device isolation layer 150, para [0076]) on the substrate and the isolation structures penetrating the stack (as seen), 
wherein the isolation structures dividing the memory structures into a plurality of first memory structures and a plurality of second memory structures (as shown); 
and forming a plurality of common source pillars  (including CSL & 152, para [0051], [0076]) on the substrate and the common source pillars penetrating the stack, wherein the common source pillars directly contact the isolation structures (as seen). 

Regarding claim 2, CHOI discloses the method of claim 1 and further disclose, further comprising: forming a stacked body comprising a plurality of sacrificial layers (137, Fig. 5A, [0084]) and the insulating layers (139) alternatively stacked on the substrate (Fig. 5A); forming a plurality of first openings (VH, Fig. 5B) penetrating the stacked body; forming the memory structures in the first openings (Fig. 5E) ; forming a second opening (DST & 134, Fig. 5G) penetrating the stacked body, the second opening connecting the first openings  (Fig. 5G) and dividing the memory structures into the first memory structures and the second memory structures; forming the isolation structures in the second opening (Fig. 5O) ; forming a plurality of replacement holes (CT, Fig. 5M) penetrating the stacked body; removing the sacrificial layers (Fig. 5G) ; filling a conductive material (material of 130, Fig. 5H)  into spaces left from the sacrificial layers to form the conductive layers alternatively stacked with the insulating layers; and forming the common source pillars into the replacement holes (Fig. 5N).  

Regarding claim 3, CHOI discloses the method of claim 2 and further disclose, wherein the step of forming each of the first memory structures and each of the second memory structures comprises: forming a memory material layer (140, para [0117]) on the sacrificial layers and the insulating layers; and forming a channel layer (USP, para [0117]) on the memory material layer.  

Regarding claim 4, CHOI discloses the method of claim 1 and further disclose, further comprising forming a plurality of contact structures(170, para [0079]), wherein each of the contact structures is electrically connected to one of the first memory structures or one of the second memory structures.  

Regarding claim 5, CHOI discloses the method of claim 1 and further disclose, wherein the step of forming each of the common source pillars comprises: depositing an oxide material (152 may include silicon oxide, para [0111]) on the conductive layers; and forming a conductive pillar (CSL may include tungsten, para [0077])  on the oxide material, wherein the conductive pillar is electrically connected to the substrate (CSL electrically connected to CSR region of the substrate 110, para [0073], [0077]).

Regarding claim 7, CHOI discloses the method of claim 1 and further disclose, wherein the substrate comprises an array region (100, Fig. 6) and a landing region (peripheral region PR, [0124], where peripheral circuits structure PS  are formed/landed hence “landing” region) adjacent to the array region, the memory structures are disposed in the array region (as seen), and the conductive layers include a metal material (130 may include tungsten, para [0080]).

Regarding claim 10, CHOI discloses the method of claim 9 and further disclose, wherein each of the first isolation structures directly contacts a first side of the first common source pillars, each of the second isolation structures directly contact a second side of the first common source pillars, and the first side is opposite to the second side. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al. (US 2016/0293627 A1) (hereinafter called Kim’627).


Regarding claims 1, Kim’627 discloses,

    PNG
    media_image2.png
    838
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    546
    534
    media_image3.png
    Greyscale




A method for forming a memory device(Fig. 4A as annotated above in view of Fig. 3), comprising: 
providing a substrate (100, para [0068]); 
forming a stack comprising a plurality of conductive layers (electrode layers 145 which may include metal, para [0068], Fig. 4A) and a plurality of insulating layers (120, Fig. 4A, para [0068]) being alternatively stacked on the substrate; 
forming a plurality of memory structures (including first memory structures comprising 115, 131 & 143 on left side of CSL2 and second memory structures comprising 115, 131 & 143  on right side of CSL2 as shown in Fig. 4A above) on the substrate and the memory structures penetrating the stack (as seen); 
forming a plurality of isolation structures  (spacer layer 151, para [0076], as shown in Fig. 4A above) on the substrate and the isolation structures penetrating the stack (as seen), 
wherein the isolation structures dividing the memory structures into a plurality of first memory structures (as shown in Fig. 4A above in view of Fig. 3) and a plurality of second memory structures(as shown in Fig. 4A above in view of Fig. 3); 
and forming a plurality of common source pillars (including 155 & CSL2 as shown, para [0074], [0076]) on the substrate and the common source pillars penetrating the stack (as seen), wherein the common source pillars directly contact the isolation structures(as seen).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’627 and further in view of  Kim et al. (US 2010/0178759 A1) (hereinafter called Kim’759).

Regarding claim 7, Kim’627 discloses the method  of claim 1 and further disclose, wherein the substrate comprises an array region (cell array region CAR, Fig. 2, para [0063]) and a …..region (peripheral region comprising ROW DCR region, Fig. 2) adjacent to the array region, the memory structures are disposed in the array region (para [0063]) and the conductive layers include a metal material (145 may include a metal, para [0068])
But Kim’627 does not explicitly disclose, 
…landing…..
However, Kim’759 discloses, peripheral region 3 having a peripheral circuit for operating the memory cells (see para [0050]) and peripheral region may include a common source line 36 connected (i.e.  Landed) to a source of semiconductor substrate (see para [0053], Fig. 3).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Kim’627 peripheral region (ROW DCR, Fig. 2) such that a common source line 36 landed to a source region in substrate in the peripheral region hence landing region), according to teaching of Kim’759, in order to operate the memory cells in the cell array region (CAR, Fig. 3), as taught by Kim’759 above.

Regarding claim 8, Kim’627 & Kim’627 disclose the method of claim 7 and further disclose, wherein the memory structures comprise a first group of memory structures (group of memory structures associated with VP on bottom side of common source lines CSL1-CSL3 e.g. as shown in Fig. 3 below) and a second group of memory structures (group of memory structures associated with VP on top side of common source lines CSL1-CSL3 e.g.  as shown in  Fig 3 below) spaced from the first group of the memory structures, the common source pillars comprises a plurality of first common source pillars (CSL1-CSL3) disposed in the array region and a plurality of second common source pillars disposed in the landing region (common source pillars formed in the peripheral region of Kim, Fig. 2 in the combination) and the first common source pillars (e.g. CSL2, Fig. 3) are disposed between the first group of memory structures and the second group of memory structures (as seen in Fig. 3 below).

    PNG
    media_image4.png
    838
    621
    media_image4.png
    Greyscale

Regarding claim 9, Kim’627 & Kim’759 disclose the method of claim 8 and further disclose, wherein the isolation structures comprise a plurality of first isolation structures (151 formed on left side of the  common source lines CSL1-CSL3 , e.g. 151 on left side of CSL2 as shown in Kim Fig. 4A) and a plurality of second isolation structures (151 formed on the right side of CSL1-CSL3,, e.g. 151 on right side CSL2 as shown in in Kim Fig. 4A), the first isolation structures correspond to the first group of memory structures (151 on left side of CSL2 corresponds to first group of memory structures as defined. similarly for CSL2 & CSL3 ), the second isolation structures correspond to the second group of memory structures (151 on right side of CSL2 corresponds to second group of memory structure as defined. Similarly for CSL2-CSL3), and the first common source pillars (CSL2) are disposed between the first isolation structures and the second isolation structures (as seen in Fig. 4A above).

Regarding claim 10, Kim’627 & Kim’759 disclose the method of claim 9 and further disclose, an
wherein each of the first isolation structures (e.g. 151 on left side of CSL2, Kim Fig. 4A) directly contacts a first side (left side) of the first common source pillars (CSL2), each of the second isolation structures (e.g. 151 on right side of CSL2, Kim Fig. 4A) directly contacts a second side (right side) of the first common source pillars (CSL2), and the first side is opposite to the second side (as seen in Kim Fig. 4A, left  and right sides of 151 are opposite to each other).

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

With respect to claim 6 , the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the stack comprises a plurality of first ridged shape structures and a plurality of second ridged shape structures separated by the isolation structures and the common source pillars, and the first ridged shape structures are interlaced with the second ridged shape structures along a direction parallel to a top surface of the substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813       

/SHAHED AHMED/               Primary Examiner, Art Unit 2813